Case 2:20-cv-00172-DBH Document 45 Filed 02/09/21 Page 1 of 3        PageID #: 803



                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE

 DOUGLAS BURKA, MD,                        )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )
                                           )
 GARRISON PROPERTY AND                     )     CIVIL NO. 2:20-CV-172-DBH
 CASUALTY INSURANCE COMPANY                )
 AND UNITED SERVICES                       )
 AUTOMOBILE ASSOCIATION                    )
 INSURANCE COMPANY,                        )
                                           )
                         DEFENDANTS        )

                             PROCEDURAL ORDER

      In advance of my upcoming ruling on the parties’ cross-motions for

summary judgment, I recently ordered the parties to tell me (1) whether I should

lift the seal of summary judgment filings in this case; and (2) whether I can take

judicial notice of events in the underlying Maine state court case (which was

sealed), and if I cannot, then which party should suffer any evidentiary

consequence(s) or whether I should deny summary judgment on the matter(s)

concerned. Procedural Order, dated Jan. 25, 2021 (ECF No. 42).

      1. In September 2020, the Magistrate Judge granted Burka’s unopposed

motion to seal the cross-motions for summary judgment and related filings.

(ECF No. 32). Burka now asks that I leave the seal in place. He says that the

settlement of the underlying litigation “requires confidentiality in very broad

terms” and that his calls to seal documents have been made “to honor both the

letter and the spirit of that agreement.” Pl.’s Resp. to Procedural Order at 1 (ECF

No. 43).
Case 2:20-cv-00172-DBH Document 45 Filed 02/09/21 Page 2 of 3              PageID #: 804



      I conclude instead that the materials should be unsealed. Like Judge

Singal noted on Burka’s motion to seal in litigation between Burka and a

different insurer, the common-law presumption favors public access. Order on

Def.’s Mot. to Seal, Med. Mut. Ins. Co. of Me., Inc. v. Burka, No. 2:16-cv-462-

GZS (D. Me. Apr. 25, 2018) (ECF No. 64) (citing Nat’l Org. for Marriage v. McKee,

649 F.3d 34, 70-71 (1st Cir. 2011)); see Nixon v. Warner Commc’ns, Inc., 435

U.S. 589, 597-99 (1978). And “the party seeking to keep documents sealed . . .

must make a showing sufficient to overcome the presumption of public access.”

Nat’l Org. for Marriage, 649 F.3d at 71. I find that Burka has not shown that

the materials in this case should remain sealed. Further, his primary concern

appears to be maintaining confidentiality that he says the settlement agreement

calls for, but almost nothing regarding the underlying litigation and settlement

has been revealed in the parties’ filings. The little that has been shared was

already largely publicly accessible via the MMIC v. Burka docket.

      2. Turning to the state court seals, I agree with Burka that the issue

presented to the Magistrate Judge in structuring the parties’ summary judgment

motions was a narrow one. It concerned whether USAA ever had a duty to defend

in the underlying lawsuits and did not reach if/when any duty USAA may have

had terminated.1




1The jointly proposed discovery plan (ECF No. 19), which the Magistrate Judge adopted (ECF
No. 20), said in relevant part:
       The legal issue to be addressed in Phase One is whether the defendants owed a
       duty to defend the plaintiff in one or both of the two lawsuits (“the underlying
       litigation”) brought against him; and, if so, what does that duty entail when the
       underlying litigation is complete.
                                                                                        2
Case 2:20-cv-00172-DBH Document 45 Filed 02/09/21 Page 3 of 3         PageID #: 805



      I therefore ORDER that the seal be lifted on the documents filed in this case

here in federal court. If, following my order on the parties’ cross-motions for

summary judgment, anything remains to be decided that implicates the sealed

state court docket and filings, I will deal with that subject then.

      SO ORDERED.

      DATED THIS 9TH DAY OF FEBRUARY, 2021

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                  3
